Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                December 05, 2019

The Court of Appeals hereby passes the following order:

A20A0755. MIKE JETHRO AZUBIKE REDFORD v. THE STATE.

      After Mike Jethro Azubike Redford was convicted of aggravated stalking in
August 2016, he filed a notice of appeal. In June 2019, the State filed a motion to
dismiss the appeal based on Redford’s delay in paying costs and obtaining the
transcript. Redford then filed a document titled “Motion to Dismiss Notice of
Appeal.” On July 2, 2019, the trial court granted Redford’s motion and dismissed the
appeal, along with dismissing the State’s motion as moot. Redford subsequently filed
a “Motion to Reinstate Defendant’s Notice [of] Appeal,” asserting that the trial court
misconstrued his earlier motion. The trial court denied the motion to reinstate on
August 26, 2019, and Redford filed a notice of appeal on September 11, 2019. We,
however, lack jurisdiction.
      A notice of appeal must be filed within 30 days of the entry of the order sought
to be appealed. See OCGA § 5-6-38 (a). Here, the trial court entered its order
dismissing the appeal on July 2, but Redford did not file his notice of appeal until
September 11, 71 days later. See Couch v. United Paperworkers Intl. Union, 224 Ga.
App. 721, 721 (482 SE2d 704) (1997) (holding that a timely notice of appeal “is an
absolute requirement”). To the extent that Redford seeks to appeal the August 26
order denying his motion to reinstate his appeal – which was, in substance, a motion
for reconsideration – the motion did not extend the time to appeal the July 2 order,
and the August 26 order is not appealable in its own right. See Bell v. Cohran, 244
Ga. App. 510, 510-511 (536 SE2d 187) (2000); Savage v. Newsome, 173 Ga. App.
271, 271 (326 SE2d 5) (1985); see also Planet Ins. Co. v. Ferrell, 228 Ga. App. 264,
266 (491 SE2d 471) (1997) (“[P]leadings, motions and orders are to be construed
according to their substance and function and not merely as to their
nomenclature[.]”). Because this appeal is untimely, it is hereby DISMISSED for lack
of jurisdiction.



                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       12/05/2019
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.